DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention I (claims 1-28) in the reply filed on 1/20/22 is acknowledged.  The traversal is on the ground(s) that no serious burden exists.  This is not found persuasive because as set forth in paragraph 3 of the requirement for restriction/election mailed 11/10/21 there would be a serious search and examination burden if restriction were not required at least for the following reasons (a) the inventions have acquired a separate status in the art in view of their different classification; (c) the inventions require a different field of search (for example, searching different classification symbols or electronic resources directed to each particular invention and employing different search queries directed to each particular invention); and (d) the prior art applicable to one invention would not likely be applicable to the other invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the conveyor” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisec (U.S. Patent 4,803,775).
Lisec discloses a robotic spacer processing system comprising an insulating glazing unit assembly line (considered comprising rollers 3 and 4 for supporting and conveying glass panes/sheets 5 and optionally further frame-like holder 8), a spacer conveyor system, and a first robot arm, the spacer conveyor system including a spacer conveyor line (comprising overhead conveyor line 19) along which spacers can be conveyed, the first robot arm (considered comprising at least arms 20, 21 and claw 26 and optionally further shaft 22, legs 10 and 11, and wall 1) being equipped with a first gripper frame (26 
Regarding claim 2, Lisec teaches the robotic spacer processing system when in the second position is configured to adhere the spacer to a glass sheet on the insulating glazing unit assembly line (Column 3, lines 3-6 and Column 4, lines 20-24).
Regarding claim 3, Lisec teaches the robotic spacer processing system also has a start position (see Figure 1), and when the robotic spacer processing system is in the start position the first robot arm is configured to remove the spacer from the spacer conveyor line (see Figure 1) and thereafter rotate the spacer about multiple axes (about the axis between 21 and 26, the axis between 20 and 21, at axis 22, etc.).
Regarding claim 4, Lisec teaches the first robot arm comprises a mount base (wall 1) that is mounted to a floor (feet 2) at a location spaced apart from the insulating glazing unit assembly line.
Regarding claim 5, Lisec teaches the spacer conveyor line is located above the insulating glazing unit assembly line (see Figure 1).
Regarding claim 12, Lisec teaches the first gripper frame comprises a plurality of frame members (considered the members comprising motors 27 and the connector between 27 and 28 and between 27 and 21 as shown in Figure 1), the frame members being spaced apart from one another and substantially parallel to one another (see Figure 1 and it being noted there is no definition of substantially in the claims or specification to preclude that shown by Lisec).

It is noted the claims are directed to a robotic spacer processing system considered directed to the apparatus statutory class of invention.  As to the limitations directed to the material or article worked upon, i.e. spacers, glass sheet, etc., a claim is only limited by positively recited elements, and thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  Further, the limitations including “can be”, “when”, “configured to”, etc. are directed to the intended use, i.e. functional limitations, of the apparatus.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  The robotic spacer processing system as taught by Lisec comprises all of the structural limitations of the claims as set forth above which structure is capable of use with the materials or articles worked upon claimed wherein the apparatus is used with these materials or articles as the materials or articles worked upon.  Further, the robotic spacer processing system as taught by Lisec comprises all of the structural limitations of the claims as set forth above which structure is capable of the functional limitations claimed wherein the apparatus is operated according to the intended use set forth.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 16-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heiden et al. (WO 2021/013875 and see also the machine translation) in view of Lenhardt et al. (U.S. Patent 4,803,764) and/or Lisec.
Heiden discloses a robotic spacer processing system comprising an insulating glazing unit assembly line (station 6), a spacer system (3), (regarding claims 16 and 18) a sealant applicator (station 5), and a first robot arm, the first robot arm (considered at least comprising 9, 15) being equipped with a first gripper frame (15), the robotic spacer processing system having a first position, an intermediate position, and a second position, the robotic spacer processing system when in the first position (see Figure 1) having the first gripper frame holding a spacer adjacent the spacer system, the robotic spacer processing system when in the intermediate position having the first gripper frame holding the spacer adjacent the sealant applicator (Paragraph 0077), the robotic spacer processing system when in the 
As to the limitations in claim 1 of “a spacer conveyor system” and “the spacer conveyor system including a spacer conveyor line along which spacers can be conveyed” and similar in claim 18, Heiden teaches the spacer system (3) is a station for manufacturing spacers by bending (Paragraph 0061) without expressly teaching the system including a spacer conveyor line along which spacers can be conveyed.  It is well understood in the same art the station for manufacturing spacers includes a spacer conveyor line (69 of Lenhardt) along which spacers can be conveyed comprising an overhead conveyor line not only to remove the spacers from the bending apparatus as expressly taught by Lenhardt (Figure 1 and Column 7, lines 1-10 and Column 13, lines 7-12) but including overhead conveyor line is known to sequentially provide the spacers for holding by the first robot arm as shown by Lisec (described above in full detail).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the spacer system (3) taught by Heiden is a spacer conveyor system including/comprising a spacer conveyor line along which spacers can be conveyed comprising an overhead conveyor line not only to remove the spacers from the bending apparatus but including to sequentially provide the spacers for holding by the first robot arm as taught by Lenhard and/or Lisec.
As to the limitations in claims 1 and 18 of “an insulating glazing unit assembly line”, Heiden teaches a station (6) configured to assemble an insulating glazing unit considered an insulating glazing unit assembly line.  In the event it is somehow considered Heiden does not necessarily teach the limitation the following optional rejection is made wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio the station (6) taught by Heiden further comprise rollers for supporting and conveying glass sheets at least to the station as is 
Regarding claims 2 and 19, Heiden teaches the robotic spacer processing system when in the second position is configured to adhere the spacer to a glass sheet on the insulating glazing unit assembly line (Paragraph 0082).
Regarding claims 3 and 20, Heiden as modified by Lenhard and/or Lisec teaches the robotic spacer processing system also has a start position (see Figure 1), and when the robotic spacer processing system is in the start position the first robot arm is configured to remove the spacer from the spacer conveyor line (see Figure 1) and thereafter rotate the spacer about multiple axes (13).
Regarding claims 5 and 21, Heiden as modified by Lenhard and/or Lisec teaches the spacer conveyor line/the conveyor is an overhead conveyor line, i.e. is located above the insulating glazing unit assembly line and above the first robot arm (e.g. see Figure 1 of Lisec).
Regarding claims 17 and 19, Heiden teaches the robotic spacer processing system when in the intermediate position is configured to apply sealant onto all sides and thus including each pair of opposed sides of the spacer (Paragraphs 0062, 0077-0079, and 0118 and further see MPEP 2114 as set forth above).
Regarding claim 24, Heiden as modified by Lenhard and/or Lisec teach the overhead conveyor comprises a plurality of hooks (75 of Lenhard and see Figure 1 of Lisec) configured to respectively retain a plurality of spacers such that the spacers hang downwardly from the hooks.  
It is noted the claims are directed to a robotic spacer processing system considered directed to the apparatus statutory class of invention.  As to the limitations directed to the material or article worked upon, i.e. spacers, glass sheet, sealant, etc., and the limitations including “can be”, “when”, “configured to”, etc. directed to the intended use, i.e. functional limitations, see those sections of MPEP 2214 and 2115 discussed above.  The robotic spacer processing system as taught by Heiden as modified .
Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Heiden and Lenhard and/or Lisec as applied to claims 1-3, 5, 16-21, and 24 above, and further in view of Mikaelsson et al. (U.S. Patent Application Publication 2009/0114053).
Heiden is described above in full detail.  Heiden teaches the first robot arm comprises a mount base (8) at a location spaced apart from the insulating glazing unit assembly line (Figure 1).  Heiden does not appear to expressly teach the mount base is mounted to a floor.  Heiden does not expressly teach away from mounting the mount base to the floor (optionally movable see paragraph 0049) wherein conventional locating a first robot arm (4, 6,) includes the mount base (3) mounted to the floor as evidenced by Mikaelsson (Figure 1 and Paragraph 0003).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the mount base taught by Heiden as modified by Lenhard and/or Lisec is mounted to the floor as is nothing more than choosing from the finite, predicable solutions for locating the first robot arm, i.e. mounted or not mounted to a floor, with a reasonable expectation of success as evidenced by Mikaelsson.
Claims 11-15 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Heiden and Lenhard and/or Lisec as applied to claims 1-3, 5, 16-21, and 24 above, and further in view of Lessing et al. (U.S. Patent Application Publication 2016/0361821).
Heiden is described above in full detail.  Heiden does not expressly describe the first gripper frame in detail.  Heiden is not limited to any particular first gripper frame (Paragraph 0093).  Known 
Regarding claims 11 and 25, the spacer taught by Heiden delineates a rectangular shape and comprises four legs (and further see MPEP 2115 as set forth above), the first gripper frame taught by Heiden as modified by Lenhard and/or Lisec and further Lessing configured to (by comprising structure capable of to) simultaneously grip all four legs of the spacer such as wherein the first gripper frame comprises the gripper frame of Figure 4 of Lessing (and further see MPEP 2114 as set forth above).  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lisec in view of Lessing.
Lisec is described above in full detail.  Lisec does not teach away from using other first gripper frames.  Lessing is described above in full detail.  It would have been obvious to one of ordinary skill in .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Heiden and Lenhard and/or Lisec as applied to claims 1-3, 5, 16-21, and 24 above, and further in view of Donohue (U.S. Patent Application Publication 2019/0071921) and/or Queck et al. (U.S. Patent Application Publication 2016/0303701).
Heiden is described above in full detail.  Heiden teaches a second robot arm (10).  Heiden does not appear to expressly teach the first and second robot arms each having six axes of rotation.  Heiden is not limited to any particular robot arm wherein conventional robot arm well known to one of ordinary skill in the art has six axes of rotation for greater flexibility as evidenced by Donohue (Paragraph 0015) and/or Queck (Paragraph 0023).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the robot arms taught by Heiden as modified by Lenhard and/or Lisec have six axes of rotation not only as a simple substitution of one known robot arm for another to yield predictable results but for greater flexibility as evidenced by Donohue and/or Queck.



Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a robotic spacer processing system as set forth in claims 1 and 5 and further wherein the spacer conveyor system further includes an overhead conveyor, and the overhead conveyor is located above the spacer conveyor line (i.e. the spacer conveyor system includes both a spacer conveyor line and an overhead conveyor located above the spacer conveyor line wherein Lisec only teaches a single spacer conveyor, i.e. the overhead conveyor).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JOHN L GOFF II/Primary Examiner, Art Unit 1746